Mr. Justice Green
delivered the opinion of the court, March 1st, 1886.
*148This' record'discloses a single and very narrow question. The exceptants contend that the court below had no jurisdiction to confirm the report of viewers appointed under a petition asking' for a change in the election districts of Boggs township. The petition sets forth a previous division of the township into two districts made in 1883, and alleged that the division so made was unequal, placing about 120 voters in one district and over 400 in the other, and alleged, also, that the division was inconvenient and burthensome on account of the topography of the township and the direction of the roads, and that a more equal and convenient division could be made by establishing a different line of division. A commission was appointed, a majority of whom reported a different division from the one existing, and the court confirmed the report, and this confirmation is assigned for error. The only reason given is the want of jurisdiction. Of course with the merits of the question as to the propriety of .the division we have nothing to do. The court below has the exclusive power to determine that subject. It is agreed, however, that because the township had already been districted, and because, in point of fact, the new districting would consolidate two districts, the proceedings must be conducted under the fifth section of the Act of 1876 (P. L., 178) instead of the preceding sections, and as the fifth section requires an election there was no 'power to proceed except' in'that tvay. But it is perfectly apparent that this is not a proceeding to annex one election district to another in any point of view, nor does the decree of confirmation produce that'result. The northern'is not annexed to or consolidated with the southern district, nor the southern with the northern, by anything done in this proceeding. On the contrary, a part of the northern and a part of the southern districts are united to form one district, and called the eastern district, and another part of the northern and another part of the southern districts are united to form another district called the western district. It will thus be seen that the proceeding is a re-arrangement of the districts or a new division of the township, and not an annexation of one district to another, and the objection'for want of jurisdiction on the ground stated falls. It is suggested that when a division has once been made it cannot be changed'without a vote under the-fifth section. We cannot agree to this. There is nothing of that kind either -in the constitutional provision (sec. 11, art. 8) nor in the Act of 1876. It would be a very narrow construction of the Act to hold that the power of division once exercised by the court is exhausted, for that is what the argument amounts to. The power is given in general terms to be exercised upon the application of twenty *149resident freeholders, and there is no other restriction than this. It is manifest' that circumstances may change from a variety of causes, so as to produce inconvenience by the continuance of an existing division. The power to remove such inconvenience by another and different division ought to exist somewhere, and has wisely been conferred upon the Courts of Quarter Sessions by the Constitution and the legislation enacted to carry its provisions into effect. We can conceive of no reason for holding that the court is deprived of its power of division, when the circumstances require it to be exercised, simply because at some time previously it had made a different division.
The order of confirmation is affirmed at the cost of the exceptants, and the record remitted for further proceedings.